Citation Nr: 1127137	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-37 481	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a giant cell tumor of the sacrum, including as due to exposure to herbicides.  

2.  Entitlement to an evaluation in excess of 10 percent for diabetes mellitus type II with bilateral cataracts.

3.  Entitelement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for hyperpigmentation of the skin with subungual onychomycosis and tinea pedis.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1965 to November 1968.

2.  On March 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


